DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application 61/913,939 under 35 U.S.C. 120 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claim 96-113 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 121 of U.S. Patent No. 10,485,694 in view of Reddy et al (US 2006/0231104).
Claim 96 of the instant Application is fully encompassed by claim 121 of Patent No. 10,485694, both of the claims include a method of using a protective sheath within a vaginal canal of a female user, the protective sheath comprising a flexible tubular body having a medial portion, a body closed end portion, and a body open end portion; a generally elliptical annular flange edge; overlaying a portion of a vulva of said female user with said annular flange edge; and engaging a clitoris. Claim 121 of US Patent No. 10,485,694 is silent on and a first protrusion outwardly extending from an annular flange outer surface of said annular flange; and engaging a clitoris of said female user with said first protrusion. 
Reddy et al teaches an analgous method for using a vaginal sheath wherein said protective sheath (Fig 1, protective sheath is condom 26) comprising: a flexible tubular body (Fig 1, tubular body 30) an annular flange terminating in a annular flange edge (Fig 5A, flange edge 28); and a first protrusion outwardly extending from an annular flange outer surface of said annular flange (Fig 5B, first protrusion 70 extending outwardly towards the body closed end); and engaging a clitoris of said female user with said first protrusion (Fig 1, [0064], flange edge overlays the vulva as protrusion overlays and engages the clitoris of the vulva).  
It would have been obvious to one of ordinary skill in the art to modify the flange of claim 121 of US Patent No 10,485,694 to have the protrusion as taught by Reddy et al in order to stimulate the clitoris during intercourse and thus increase pleasure (Reddy et al [0071]).
Claims 97-113 are rejected as being dependent on a rejected claim above.

Claim 114-115 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 121 of U.S. Patent No. 10,485,694. Although the claims at issue are not identical, they are not patentably distinct from each other because the generic claim of Application . 
Claim 114 of the instant Application is fully encompassed by claim 121 of Patent No. 10,485694, both of the claims include a method of using a protective sheath within a vaginal canal of a female user, the protective sheath comprising a flexible tubular body having a medial portion, a body closed end portion, and a body open end portion; a generally elliptical annular flange edge; overlaying a portion of a vulva of said female user with said annular flange edge; and engaging a clitoris.
Claim 115 is rejected as being dependent on a rejected claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 96-100, 107, 109-115 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (US 2006/0231104) in view of Kanno (US 2009/0007921).
With respect to claim 96,  Reddy et al discloses A method of using a protective sheath within a vaginal canal of a female user (Fig 1, [0040], protective sheath is condom 26 which is inserted into vaginal 14 canal), comprising: obtaining said protective sheath (Fig 1, protective sheath is condom 26) comprising: a flexible tubular body (Fig 1, tubular body 30) having a body medial portion disposed between a body closed end portion and a body open end portion (Annotated Fig 2C, closed end, open end, and a medial portion in between); an annular flange extending radially outward from said body open end portion (Annotated Fig 2C, annular flange), said annular flange terminating in a annular flange edge (Fig 5A, flange edge 28); and a first protrusion outwardly extending from an annular flange outer surface of said annular flange (Fig 5B, first protrusion 70 extending outwardly towards the body closed end); inserting said body closed end portion into said vaginal canal toward a cervix of said female user prior to coitus ([0050], [0053], insertion of sheath 26 into vaginal canal before coitus); overlaying a portion of a vulva of said female user with said annular flange edge (Fig 1, flange edge overlays the vulva as 
Reddy et al is silent on annular flange terminating in a generally elliptical annular flange edge.
Kanno teaches an analogous condom having an elliptical open end ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the flange edge of Reddy et al to be elliptical as taught by Kanno as it is taught to be an effective shape that aids in maintaining the device is place (Kanno [0012]).

    PNG
    media_image1.png
    451
    897
    media_image1.png
    Greyscale

Annotated Fig 2C, Reddy et al
With respect to claim 97, Reddy et al/Kanno discloses The method of claim 96, further comprising actuating said body medial portion from a collapsed condition (Reddy et al [0043], Fig 2B, collapse condition where convolutions are compressed), in which said body medial portion disposes within said body closed end portion (Reddy et al Fig 2B, portion of medial portion is folded into the region interpreted to be the closed end portion), toward a deployed condition (Reddy et al [0043], Fig 2C, deployed condition).  
With respect to claim 98, Reddy et al/Kanno discloses The method of claim 96, further comprising engaging said portion of said vulva with said annular flange edge (Reddy et al Fig 1, [0064], flange edge engages the clitoris of the vulva).  
With respect to claim 99, Reddy et al/Kanno discloses The method of claim 96, further comprising stimulating said portion of said vulva with said annular flange edge (Reddy et al [0064], protrusion of flange edge for clitoral stimulation).  
With respect to claim 100, Reddy et al/Kanno discloses The method of claim 96, further comprising stimulating said clitoris with said first protrusion (Reddy et al [0064], protrusion of flange edge for clitoral stimulation).  
With respect to claim 107, Reddy et al/Kanno discloses The method of claim 96, further comprising retaining said body medial portion within said vaginal canal via a retention element coupled to said body medial portion (Reddy et al [0048], cushion 44 is a retention element, indirectly coupled to body medial portion).  
With respect to claim 109, Reddy et al/Kanno discloses The method of claim 96, further comprising precluding said annular flange edge from ingressing into said vaginal canal (Reddy et al [0058], condom structure prevents ingression into the vagina).  
With respect to claim 110, Reddy et al/Kanno discloses The method of claim 96, further comprising preventing conception during coitus (Reddy et al [0003], preventing exchange of body fluids including semen which causes conception).  
With respect to claim 111, Reddy et al/Kanno discloses The method of claim 96, further comprising preventing disease transmission during coitus (Reddy et al [0003], preventing disease transmission). 
With respect to claim 112, Reddy et al/Kanno discloses The method of claim 96, said body closed end portion having a perimeter which is greater than a perimeter of said body medial portion (Reddy et al Fig 2A, body open portion with a greater perimeter than the closed portion).  
With respect to claim 113, Reddy et al/Kanno discloses  The method of claim 96, said body closed end portion having a perimeter which is lesser than a perimeter of said body medial portion 
With respect to claim 114,  Reddy et al discloses A method of using a protective sheath within a vaginal canal of a female user (Fig 1, [0040], protective sheath is condom 26 which is inserted into vaginal 14 canal), comprising: obtaining said protective sheath (Fig 1, protective sheath is condom 26) comprising: a flexible tubular body (Fig 1, tubular body 30) having a body medial portion disposed between a body closed end portion and a body open end portion (Annotated Fig 2C, closed end, open end, and a medial portion in between); and an annular flange extending radially outward from said body open end portion (Annotated Fig 2C, annular flange), said annular flange terminating in a flange edge (Fig 5A, flange edge 28); inserting said body closed end portion into said vaginal canal toward a cervix of said female user prior to coitus ([0050], [0053], insertion of sheath 26 into vaginal canal before coitus); actuating said body medial portion from a collapsed condition ([0043], Fig 2B, collapse condition where convolutions are compressed), in which said body medial portion disposes within said body closed end portion (Fig 2B, portion of medial portion is folded into the region interpreted to be the closed end portion), toward a deployed condition ([0043], Fig 2C, deployed condition); and overlaying a portion of a vulva of said female user with said annular flange edge (Fig 1, [0064], flange edge overlays the vulva as protrusion overlays and engages the clitoris of the vulva).  
Reddy et al is silent on annular flange terminating in a generally elliptical annular flange edge.
Kanno teaches an analogous condom having an elliptical open end ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the falgne edge of Reddy et al to be elliptical as taught by Kanno as it is taught to be an effective shape that aids in maintaining the device is place (Kanno [0012]).
With respect to claim 115, Reddy et al/Kanno discloses The method of claim 114, further comprising engaging a clitoris of said female user with a first protrusion outwardly extending from an annular flange outer surface of said annular flange (Reddy et al Fig 5B, [0043], first protrusion 70 extending outwardly towards the body closed end, engages and stimulates the clitoris).

Claim 101-106 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al/Kanno as applied to claim 107 above, and further in view of Jarzynski (US 9028395)(priority to 2012).
With respect to claim 101, Reddy et al/Kanno discloses The method of claim 96.
While Reddy et al discloses that there may be any number of stimulators present on the flange and on the condom (Reddy et al [0064]), Reddy et al/Kanno is silent on further comprising engaging a right labial portion of said vulva with a second protrusion outwardly extending from said annular flange outer surface.  
Jarzynski teaches an analogous flange with outer vaginal stimulations elements 230 further comprising engaging a right labial portion of said vulva with a second protrusion outwardly extending from said annular flange outer surface (Fig 3A, col 4 ln 20-25, col 1 ln 50-55, protrusions 230 covering flange 120, all of which contact the non-cavity region, including the clitoris, the right and left labia, and the perineum).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Reddy et al/Kanno to be covered in protrusions as taught by Jarzynski in order to both stimulate the inner and outer regions of the vagina (Jarzynski col 1 ln 50-55).
With respect to claim 102, Reddy et al/Kanno/Jarzynski discloses The method of claim 101, further comprising stimulating said right labial portion of said vulva with said second protrusion (Jarzynski Fig 3A, col 4 ln 20-25, col 1 ln 50-55, protrusions 230 covering flange 120, all of which contact the non-cavity region, including the clitoris, the right and left labia, and the perineum).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Reddy et al/Kanno to be covered in protrusions as taught by Jarzynski in order to both stimulate the inner and outer regions of the vagina (Jarzynski col 1 ln 50-55).
With respect to claim 101, Reddy et al/Kanno discloses The method of claim 96.
While Reddy et al discloses that there may be any number of stimulators present on the flange and on the condom (Reddy et al [0064]), Reddy et al/Kanno is silent on further comprising engaging a left labial portion of said vulva with a third protrusion outwardly extending from said annular flange outer surface.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Reddy et al/Kanno to be covered in protrusions as taught by Jarzynski in order to both stimulate the inner and outer regions of the vagina (Jarzynski col 1 ln 50-55).
With respect to claim 104, Reddy et al/Kanno/Jarzynski discloses The method of claim 103, further comprising stimulating said left labial portion of said vulva with said third protrusion Jarzynski Fig 3A, col 4 ln 20-25, col 1 ln 50-55, protrusions 230 covering flange 120, all of which contact the non-cavity region, including the clitoris, the right and left labia, and the perineum).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Reddy et al/Kanno to be covered in protrusions as taught by Jarzynski in order to both stimulate the inner and outer regions of the vagina (Jarzynski col 1 ln 50-55).
With respect to claim 105, Reddy et al/Kanno discloses The method of claim 96.
While Reddy et al discloses that there may be any number of stimulators present on the flange and on the condom (Reddy et al [0064]), Reddy et al/Kanno is silent on further comprising engaging a portion of a perineum of said female user with a fourth protrusion outwardly extending from said annular flange outer surface.  
Jarzynski teaches an analogous flange with outer vaginal stimulations elements 230 further comprising engaging a portion of a perineum of said female user with a fourth protrusion outwardly extending from said annular flange outer surface (Fig 3A, col 4 ln 20-25, col 1 ln 50-55, protrusions 230 covering flange 120, all of which contact the non-cavity region, including the clitoris, the right and left labia, and the perineum).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Reddy et al/Kanno to be covered in protrusions as taught by Jarzynski in order to both stimulate the inner and outer regions of the vagina (Jarzynski col 1 ln 50-55).
With respect to claim 106, Reddy et al/Kanno/Jarzynski discloses The method of claim 105, further comprising stimulating said portion of said perineum with said fourth protrusion Jarzynski Fig 3A, col 4 ln 20-25, col 1 ln 50-55, protrusions 230 covering flange 120, all of which contact the non-cavity region, including the clitoris, the right and left labia, and the perineum).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Reddy et al/Kanno to be covered in protrusions as taught by Jarzynski in order to both stimulate the inner and outer regions of the vagina (Jarzynski col 1 ln 50-55).  

Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al/Kanno as applied to claim 107 above, and further in view of Kassman (US 6569083).
With respect to claim 108, Reddy et al/Kanno discloses The method of claim 107.
Reddy et al/Kanno is silent on said retention element configured as a circumferential protrusion which outwardly extends from a body medial portion outer surface of said body medial portion.
Kassman teaches an analogous condom with an analogous retention element 106 wherein said retention element 106 configured as a circumferential protrusion which outwardly extends from a body medial portion outer surface of said body medial portion (Fig 12, col 19 ln 60-65, circumferential microtubule on exterior 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention element of Reddy et al/Kanno to be the circumferential rings as taught by Kassman in order to have a retention system that maintains the device in place but also allows for a convenient withdrawal (Kassman col 19 ln 55-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amer US 2006/0030750 and Grace 2006/0270898 are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786